410 F.2d 1152
Anson GRAVES, etc., et al., Plaintiffs-Appellants,v.WALTON COUNTY BOARD OF EDUCATION et al., Defendants-Appellees.
No. 26651.
United States Court of Appeals Fifth Circuit.
April 11, 1969.

Howard Moore, Jr., Peter E. Rindskopf, Atlanta, Ga., Jack Greenberg, Conrad K. Harper, New York City, for plaintiffs-appellants.
William Preston, Preston & Benton, Monroe, Ga., for defendants-appellees.
Before RIVES, BELL and DYER, Circuit Judges.
PER CURIAM:


1
This appeal is from a district court school desegregation judgment.1 Counsel for the appellants stipulated at oral argument that the only question before this panel is whether the district court erred in failing to include in its decree an order for periodic demographic surveys of Walton County. We think the district court was correct and we affirm its judgment.


2
Appellants argue simply that the instituting of zoning as the basic desegregation plan necessitates periodic surveying of the attendance areas. Although surveys may well be appropriate in cases involving the transition to zoning in urban areas when subtle gerrymandering might go unchecked, that situation is simply not present in Walton County.2 Judge Bootle found that "[t]here is no evidence of any gerrymandering for racial or other improper reasons in the drawing of these lines. All evidence indicates that they were drawn solely for legitimate educational reasons." Graves v. Walton County Board of Education, M.D.Ga.1968, 300 F. Supp. 188 [C.A. #681, July 29-30, 1968, p. 195]. Appellants have not seriously challenged this finding, and we see no reason to hold that the district court abused its discretion in not requiring periodic surveys. The question may be again presented if population growth or other changed circumstances indicate a necessity for such surveys. The judgment is


3
Affirmed.



Notes:


1
 Appellants, a group of Negro students and parents, appealed from an earlier decree in the same case on several grounds. That appeal was consolidated with 43 similar controversies and relief was generally denied in an opinion issuedsub nom Adams v. Mathews, 403 F.2d 181. A petition for rehearing was denied in an opinion which nevertheless ordered some further relief for appellants. 403 F.2d at 189-190. (per curiam). These prior court opinions did not face the question presented by the appeal sub judice, and we note that our decision on this appeal in no way affects the duties of the school board under this Court's prior decisions.


2
 The district court's decree provides that: "The primary concern is that attendance zone lines be drawn on a non-racial basis and to this end the County Board and the City Board will conduct surveys and make required reports to the Court." Graves v. Walton County Board of Education, M.D.Ga.1968, 300 F. Supp. 188 [C.A. #681, July 29-30, 1968]. What appellants seek here is a series of systematic surveys with a view to protection against resegregation due to population shifts. They rely upon this Court's inclusion of such surveys in the decree in Davis v. Board of School Commissioners of Mobile County, 5 Cir. 1968, 393 F.2d 690, 698Davis, however, involved a self-sufficient urban area where people have great mobility. Walton County, with its school-age population of under 6,000, is a rural area where housing patterns are unlikely to change radically. In any event, unlawful gerrymandering would be readily detectable under present circumstances in Walton County without the need for periodic surveys.